

EXHIBIT 10.1






















ADVISORY AGREEMENT


between


RESOURCE APARTMENT REIT III, INC.


and


RESOURCE APARTMENT ADVISOR III, LLC










April 28, 2016









TABLE OF CONTENTS




Page


ARTICLE 1 - DEFINITIONS1
ARTICLE 2 - APPOINTMENT8
ARTICLE 3 - DUTIES OF THE ADVISOR8
3.01 Organizational and Offering Services8
3.02 Acquisition Services8
3.03 Asset Management Services9
3.04 Stockholder Services12
3.05 Other Services12
ARTICLE 4 - AUTHORITY OF ADVISOR12
4.01 General12
4.02 Powers of the Advisor12
4.03 Approval by the Board13
4.04 Modification or Revocation of Authority of Advisor13
ARTICLE 5 - BANK ACCOUNTS13
ARTICLE 6 - RECORDS AND FINANCIAL STATEMENTS13
ARTICLE 7 - LIMITATION ON ACTIVITIES14
ARTICLE 8 - FEES14
8.01 Acquisition Fees14
8.02 Asset Management Fees15
8.03 Disposition Fees16
8.04 Debt Financing Fees17
8.05 Changes to Fee Structure    17
8.06 Limitations on an Internalization Transaction17
ARTICLE 9 - EXPENSES17
9.01 General17
9.02 Timing of and Limitations on Reimbursements19
ARTICLE 10 – VOTING AGREEMENT20
ARTICLE 11 - RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE
ADVISOR21
11.01 Relationship21
11.02 Time Commitment21
11.03 Investment Opportunities and Allocation21
11.04 Non-Solicitation    21
ARTICLE 12 - THE RESOURCE APARTMENT NAME    22
ARTICLE 13 - TERM AND TERMINATION OF THE AGREEMENT22
13.01 Term22
13.02 Termination by Either Party23
13.03 Payments on Termination23
13.04 Duties of Advisor Upon Termination23
ARTICLE 14 - ASSIGNMENT23
ARTICLE 15 - INDEMNIFICATION AND LIMITATION OF LIABILITY24
15.01 Indemnification24
15.02 Limitation on Indemnification24
15.03 Limitation on Payment of Expenses24
ARTICLE 16 – GUARANTEE25
ARTICLE 17 - MISCELLANEOUS25
17.01 Notices25
17.02 Modification26
17.03 Severability26
17.04 Construction26
17.05 Entire Agreement26
17.06 Waiver26
17.07 Gender26
17.08 Titles Not to Affect Interpretation26
17.09 Counterparts26

























ADVISORY AGREEMENT
This Advisory Agreement, dated as of April 28, 2016 (the “Agreement”), is
between Resource Apartment REIT III, Inc., a Maryland corporation (the
“Company”), and Resource Apartment Advisor III, LLC, a Delaware limited
liability company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
board of directors of the Company (the “Board”), all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
“Acquisition Expenses” means any and all expenses, excluding the fee payable to
the Advisor pursuant to Section 8.01, incurred by the Company, the Advisor or
any Affiliate of either in connection with the selection, acquisition or
development of any property, loan or other potential investment, whether or not
acquired or originated, as applicable, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on properties or other investments not acquired,
accounting fees and expenses, and title insurance premiums.
“Acquisition Fees” means the fee payable to the Advisor pursuant to Section 8.01
plus all other fees and commissions, excluding Acquisition Expenses, paid by the
Company or any of its Subsidiaries to any Person in connection with making or
investing in any Property, Loan or other Permitted Investment or the purchase,
development or construction of any Property by the Company or any of its
Subsidiaries. Included in the computation of such fees or commissions shall be
any real estate commission, selection fee, Development Fee, Construction Fee,
nonrecurring management fee, loan fees or points or any fee of a similar nature,
however designated. Excluded shall be Development Fees and Construction Fees
paid to Persons not Affiliated with the Advisor in connection with the actual
development and construction of a Property.
“Advisor” means (i) Resource Apartment Advisor III, LLC, a Delaware limited
liability company, or (ii) any successor advisor to the Company.
“Affiliate” or “Affiliated” means, with respect to any first Person, any of the
following: (i) any other Person directly or indirectly controlling, controlled
by, or under common control with such first Person; (ii) any other Person
directly or indirectly owning, controlling, or holding with the power to vote
10% or more of the outstanding voting securities of such first Person; (iii) any
legal entity for which such first Person acts as an executive officer, director,
trustee, or general partner; (iv) any other Person 10% or more of whose
outstanding voting securities are directly or indirectly owned, controlled, or
held, with power to vote, by such first Person; and (v) any executive officer,
director, trustee, or general partner of such first Person. An entity shall not
be deemed to control or be under common control with an Advisor-sponsored
program unless (i) the entity owns 10% or more of the voting equity interests of
such program or (ii) a majority of the board of directors (or equivalent
governing body) of such program is composed of Affiliates of the entity.
“Appraised Asset Values” means the aggregate value of the Company’s Properties,
Loans and Permitted Investments as most recently determined by an Independent
Appraiser, the Advisor or any other Person in connection with the most recent
determination of NAV.
“Asset Management Fee” shall have the meaning set forth in Section 8.02.
“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Properties, Loans and other Permitted Investments secured by real
estate before reserves for depreciation or bad debts or other similar non-cash
reserves, computed by taking the average of such book values at the end of each
month during such period.
“Board” means the board of directors of the Company, as of any particular time.
“Bylaws” means the bylaws of the Company, as amended from time to time.
“Charter” means the articles of incorporation of the Company, as amended from
time to time.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Company” means Resource Apartment REIT III, Inc., a corporation organized under
the laws of the State of Maryland.
“Competitive Brokerage Commission” means a real estate or brokerage commission
for the purchase or sale of a Property, Loan or Permitted Investment that is
reasonable, customary, and competitive in light of the size, type, and location
of the Property, Loan or Permitted Investment.
“Conflicts Committee” shall have the meaning set forth in the Company’s Charter.
“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a Property.
“Contract Sales Price” means the total consideration received by the Company or
one of its Subsidiaries for the sale of a Property, Loan or other Permitted
Investment.
“Cost of Investments” means the sum of (i) with respect to the acquisition or
origination of a Property, Loan or other Permitted Investment to be owned by the
Company or a Subsidiary, the amount actually paid or allocated to fund the
acquisition, origination, development, construction or improvement of the
Property, Loan or other Permitted Investment, inclusive of expenses associated
with the acquisition or origination of such Property, Loan or other Permitted
Investment and the amount of any debt associated with, or used to fund the
investment in, such Property, Loan or other Permitted Investment and (ii) with
respect to the acquisition or origination of a Property, Loan or other Permitted
Investment through any Joint Venture or any partnership in which the Company or
the Partnership is, directly or indirectly, a partner and which is not deemed a
Subsidiary, the portion that is attributable to the Company’s direct or indirect
investment in such Joint Venture or partnership of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other Permitted Investment, inclusive of
expenses associated with the acquisition or origination of such Property, Loan
or other Permitted Investment, plus the amount of any debt associated with, or
used to fund the investment in, such Property, Loan or other Permitted
Investment.
“Dealer Manager” means (i) Resource Securities, Inc., or (ii) any successor
dealer manager to the Company.
“Debt Financing Fee” means the fee payable under Section 8.04.
“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and necessary financing for the Property, either
initially or at a later date.
“Director” means a member of the board of directors of the Company.
“Disposition Fee” shall have the meaning set forth in Section 8.03.
“Distributions” means any distributions of money or other property by the
Company to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes.
“GAAP” means accounting principles generally accepted in the United States.
“Gross Proceeds” means the aggregate purchase price of all securities sold for
the account of the Company through an Offering, without deduction for
Organization and Offering Expenses.
“Guaranteed Obligations” shall have the meaning set forth in Article 16.
“Guarantor” means Resource Real Estate, Inc., a Delaware corporation, or any
successor thereto or assignee thereof.
“Independent Appraiser” means a person or entity with no material current or
prior business or personal relationship with the Advisor or the Directors, who
is engaged to a substantial extent in the business of rendering opinions
regarding the value of assets of the type held by the Company or its
Subsidiaries, and who is a qualified appraiser of real estate as determined by
the Board. Membership in a nationally recognized appraisal society such as the
American Institute of Real Estate Appraisers (M.A.I.) or the Society of Real
Estate Appraisers (S.R.E.A.) shall be conclusive evidence of such qualification.
“Initial Public Offering” means the public offering of Shares registered on
Registration Statement No. 333-207740 on Form S-11.
“Internalization Transaction” shall have the meaning set forth in Section 8.06.
“Joint Venture” means any joint venture, limited liability company or other
arrangement between the Company and a third party or an Affiliate of the Company
that owns, in whole or in part, on behalf of the Company any Properties, Loans
or other Permitted Investments.
“Listed” or “Listing” shall have the meaning set forth in the Company’s Charter.
“Loan Servicer” means an entity that has been retained to perform and carry out
loan servicing functions with respect to one or more Loans.
“Loans” means mortgage loans and other types of debt financing investments made
by the Company or the Partnership, either directly or indirectly, including
through ownership interests in a Joint Venture or partnership, including,
without limitation, mezzanine loans, B-notes, bridge loans, convertible
mortgages, wraparound mortgage loans, construction mortgage loans, loans on
leasehold interests, and participations in such loans.
“NASAA Guidelines” means the NASAA Statement of Policy Regarding Real Estate
Investment Trusts as in effect on the date hereof.
“NAV” means the Company’s net asset value, as determined by the Company’s board
of directors.
“Net Income” means, for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, Net Income for purposes of calculating total allowable
Operating Expenses (as defined herein) shall exclude the gain included in the
Company’s consolidated accounts arising from the sale of assets.
“Offering” means any offering of the Company’s securities that is registered
with the SEC, excluding Shares offered under any employee benefit plan.
“Operating Expenses” means all costs and expenses incurred by the Company, as
determined under GAAP, that in any way are related to the operation of the
Company or to Company business, including fees paid to the Advisor, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad loan reserves, (v)
incentive fees paid in compliance with Section IV.F. of the NASAA Guidelines and
(vi) Acquisition Fees, Acquisition Expenses, real estate commissions on the
resale of real property, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, loans or other property
(other than commissions on the sale of assets other than real property), such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair and improvement of property.
“Operating Revenue Cash Flows” means the Company’s cash flow from ownership
and/or operation of (i) Properties, (ii) Loans, (iii) Permitted Investments,
(iv) short-term investments, and (v) interests in Properties, Loans and
Permitted Investments owned by any Joint Venture or any partnership in which the
Company or the Partnership is, directly or indirectly, a partner.
“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the Company in connection with or preparing the Company for the offering and
distributing of its Shares in an Offering, whether incurred before or after the
date of this Agreement, which may include but are not limited to, total
underwriting and brokerage discounts and commissions (including fees of the
underwriters’ attorneys); placement agent fees and expenses; expenses for
printing, engraving and mailing; salaries of employees while engaged in sales
activity; charges of transfer agents, registrars, trustees, escrow holders,
depositaries and experts; and expenses of obtaining exemption or qualification
of the sale of the securities under Federal and state laws, including taxes and
fees, accountants’ and attorneys’ fees.
“Partnership” means Resource Apartment OP III, LP, a Delaware limited
partnership formed to own and operate Properties, Loans and other Permitted
Investments on behalf of the Company.
“Permitted Investments” means all investments (other than Properties and Loans)
in which the Company may acquire an interest, either directly or indirectly,
including through ownership interests in a Joint Venture or partnership,
pursuant to its Charter, Bylaws and the investment objectives and policies
adopted by the Board from time to time, other than short-term investments
acquired for purposes of cash management.
“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of
a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
“Property” means any real property or properties transferred or conveyed to the
Company or the Partnership, either directly or indirectly, including through
ownership interests in a Joint Venture or partnership.
“Property Manager” means an entity that has been retained to perform and carry
out at one or more of the Properties property-management services, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
“Registration Statement” means the registration statement filed by the Company
with the SEC on Form S-11 (Reg. No. 333-207740), as amended from time to time,
in connection with the Initial Public Offering.
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
“Sale” means (i) any transaction or series of transactions whereby: (A) the
Company or the Partnership sells, grants, transfers, conveys, or relinquishes
its ownership of any Property, Loan or other Permitted Investment or portion
thereof, including the transfer of any Property that is the subject of a ground
lease, including any event with respect to any Property, Loan or other Permitted
Investment that gives rise to a significant amount of insurance proceeds or
condemnation awards, and including the issuance by one of the Company’s
subsidiaries of any asset-backed securities or collateralized debt obligations
as part of a securitization transaction; (B) the Company or the Partnership
sells, grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company or the Partnership in any Joint
Venture or any partnership in which it is a partner; or (C) any Joint Venture or
any partnership in which the Company or the Partnership is a partner, sells,
grants, transfers, conveys, or relinquishes its ownership of any Property, Loan
or other Permitted Investment or portion thereof, including any event with
respect to any Property, Loan or other Permitted Investment that gives rise to
insurance claims or condemnation awards, and including the issuance by such
Joint Venture or any partnership or one of its subsidiaries of any asset-backed
securities or collateralized debt obligations as part of a securitization
transaction, but (ii) not including any transaction or series of transactions
specified in clause (i) (A), (i) (B), or (i) (C) above in which the proceeds of
such transaction or series of transactions are reinvested in one or more
Properties, Loans or other Permitted Investments within 180 days thereafter.
“SEC” means the United States Securities and Exchange Commission.
“Settlement” means (i) the prepayment, maturity, workout or other settlement of
any Loan or other Permitted Investment or portion thereof owned, directly or
indirectly, by (A) the Company or the Partnership or (B) any Joint Venture or
any partnership in which the Company or the Partnership is, directly or
indirectly, a partner, but (ii) not including any transaction or series of
transactions specified in clause (i) (A) or (i) (B) above in which the proceeds
of such prepayment, maturity, workout or other settlement are reinvested in one
or more Properties, Loans or other Permitted Investments within 180 days
thereafter.
“Shares” means shares of common stock of the Company, par value $.01 per share.
“Stockholders” means the registered holders of the Shares.
“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership or limited liability company, more than 50% of the general
partnership interests or managing member interests are, as of such date, owned,
controlled or held, directly or indirectly, by one or more of the parent and its
Subsidiaries.
“Termination Date” means the date of termination of the Agreement determined in
accordance with Article 13 hereof.
“2%/25% Guidelines” means the requirement pursuant to the NASAA Guidelines that,
in any period of four consecutive fiscal quarters, total Operating Expenses not
exceed the greater of 2% of the Company’s Average Invested Assets during such
12-month period or 25% of the Company’s Net Income over the same 12-month
period.

ARTICLE 2
APPOINTMENT
The Company hereby appoints the Advisor to serve as its advisor and asset
manager on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.

ARTICLE 3
DUTIES OF THE ADVISOR
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets. The Advisor
undertakes to use its best efforts to present to the Company potential
investment opportunities, to make investment decisions on behalf of the Company
subject to the limitations in the Company’s Charter, the direction and oversight
of the Board and Section 4.03 hereof, and to provide the Company with a
continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. Subject to the limitations set forth in this Agreement,
including Article 4 hereof, and the continuing and exclusive authority of the
Board over the management of the Company, the Advisor shall, either directly or
by engaging an Affiliate or third party, perform the following duties:

3.01 Organizational and Offering Services. The Advisor shall perform all
services related to the organization of the Company or any Offering of the
Company’s securities, other than services that (i) are to be performed by the
Dealer Manager, (ii) the Company elects to perform directly or (iii) would
require the Advisor to register as a broker-dealer with the SEC or any state.

3.02 Acquisition Services.
(i) Serve as the Company’s investment and financial advisor and provide relevant
market research and economic and statistical data in connection with the
Company’s assets and investment objectives and policies;
(ii) Subject to Section 4 hereof and the investment objectives and policies of
the Company: (a) locate, analyze and select potential investments; (b) structure
and negotiate the terms and conditions of transactions pursuant to which
investments in Properties, Loans and other Permitted Investments will be made;
(c) acquire, originate and dispose of Properties, Loans and other Permitted
Investments on behalf of the Company and its Subsidiaries; (d) arrange for
financing and refinancing and make other changes in the asset or capital
structure of investments in Properties, Loans and other Permitted Investments of
the Company and its Subsidiaries; and (e) enter into leases, service contracts
and other agreements for Properties, Loans and other Permitted Investments of
the Company and its Subsidiaries;
(iii) Perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;
(iv) With respect to prospective investments presented to the Board, prepare
reports regarding such prospective investments that include recommendations and
supporting documentation necessary for the Directors to evaluate the proposed
investments;
(v) Obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company and its Subsidiaries;
(vi) Deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the Company’s and its Subsidiaries’ investments; and
(vii) Negotiate and execute approved investments and other transactions,
including prepayments, maturities, workouts and other settlements of Loans and
other Permitted Investments of the Company and its Subsidiaries.

3.03 Asset Management Services.
(i) Real Estate and Related Services:
(a) Investigate, select and, on behalf of the Company, engage and conduct
business with (including enter contracts with) such Persons as the Advisor deems
necessary to the proper performance of its obligations as set forth in this
Agreement, including but not limited to consultants, accountants, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, developers, construction companies, Property Managers and any
and all Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services;
(b) Negotiate and service the Company’s and its Subsidiaries’ debt facilities
and other financings;
(c) Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company and its Subsidiaries;
(d) Monitor and evaluate the performance of each asset of the Company and its
Subsidiaries and the Company’s and its Subsidiaries’ overall portfolio of
assets, provide daily management services to the Company and perform and
supervise the various management and operational functions related to the
Company’s and its Subsidiaries’ investments;
(e) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,
financing and refinancing, marketing, leasing and disposition of Properties,
Loans and other Permitted Investments on an overall portfolio basis;
(f) Consult with the Company’s officers and the Board and assist the Board in
the formulation and implementation of the Company’s financial policies, and, as
necessary with respect to investment and borrowing opportunities presented to
the Board, furnish the Board with advice and recommendations with respect to the
making of investments consistent with the investment objectives and policies of
the Company and in connection with any borrowings proposed to be undertaken by
the Company and its Subsidiaries;
(g) Oversee the performance by the (1) Property Managers of their duties,
including collection and proper deposits of rental payments and payment of
Property expenses and maintenance and (2) Loan Servicers of their duties,
including collection and application of payments, restructurings, workouts,
foreclosures and accounting for Loans;
(h) Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Managers;
(i) Review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company’s overall budget;
(j) Coordinate and manage relationships between the Company and its
Subsidiaries, on the one hand, and any Joint Venture partners on the other; and
(k) Consult with the Company’s officers and the Board and provide assistance
with the evaluation and approval of potential asset disposition, sale and
refinancing opportunities that are presented to the Board.
(ii) Accounting and Other Administrative Services:
(a) Provide the day-to-day management of the Company and perform and supervise
the various administrative functions reasonably necessary for the management of
the Company and its Subsidiaries;
(b) From time to time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company and
its Subsidiaries under this Agreement;
(c) Make reports to the Conflicts Committee each quarter of the investments that
have been made by other programs sponsored by the Advisor or any of its
Affiliates, as well as any investments that have been made by the Advisor or any
of its Affiliates directly;
(d) Provide or arrange for any administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to the Company’s and its Subsidiaries’ businesses
and operations;
(e) Provide financial and operational planning services;
(f) Maintain accounting and other record-keeping functions at the Company and
investment levels, including information concerning the activities of the
Company as shall be required to prepare and to file all periodic financial
reports, tax returns and any other information required to be filed with the
SEC, the Internal Revenue Service and any other regulatory agency;
(g) Maintain and preserve all appropriate books and records of the Company and
its Subsidiaries;
(h) Provide tax and compliance services and coordinate with appropriate third
parties, including the Company’s independent auditors and other consultants, on
related tax matters;
(i) Provide the Company and its Subsidiaries with all necessary cash management
services;
(j) Manage and coordinate with the transfer agent the periodic dividend process
and payments to Stockholders;
(k) Consult with the Company’s officers and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;
(l) Consult with the Company’s officers and the Board relating to the corporate
governance structure and appropriate policies and procedures related thereto;
(m) Perform all reporting, record keeping, internal controls and similar matters
in a manner to allow the Company and its Subsidiaries to comply with applicable
law, including federal and state securities laws and the Sarbanes-Oxley Act of
2002, and provide the Company’s officers and the Board with timely updates
regarding the Company’s compliance with applicable law;
(n) Notify the Board of all proposed material transactions before they are
completed and get approval where necessary; and
(o) Do all things necessary to assure its ability to render the services
described in this Agreement.

3.04 Stockholder Services.
(i) Manage services for and communications with Stockholders, including
answering phone calls, preparing and sending written and electronic reports and
other communications;
(ii) Oversee the performance of the transfer agent and registrar;
(iii) Establish technology infrastructure to assist in providing Stockholder
support and service; and
(iv) Consistent with Section 3.01, the Advisor shall perform the various
subscription processing services reasonably necessary for the admission of new
Stockholders.

3.05 Other Services. Except as provided in Article 7, the Advisor shall perform
any other services reasonably requested by the Company (acting through the
Conflicts Committee).

ARTICLE 4
AUTHORITY OF ADVISOR

4.01 General. All rights and powers to manage and control the day-to-day
business and affairs of the Company and its Subsidiaries shall be vested in the
Advisor. The Advisor shall have the power to delegate all or any part of its
rights and powers to manage and control the business and affairs of the Company
and its Subsidiaries to such officers, employees, Affiliates, agents and
representatives of the Advisor or the Company as it may deem appropriate. Any
authority delegated by the Advisor to any other Person shall be subject to the
limitations on the rights and powers of the Advisor specifically set forth in
this Agreement or the Charter.

4.02 Powers of the Advisor. Subject to the express limitations set forth in this
Agreement and the continuing and exclusive authority of the Board over the
management of the Company, the power to direct the management, operation and
policies of the Company, including making, financing and disposing of
investments, shall be vested in the Advisor, which shall have the power by
itself and shall be authorized and empowered on behalf and in the name of the
Company to carry out any and all of the objectives and purposes of the Company
and to perform all acts and enter into and perform all contracts and other
undertakings that it may in its sole discretion deem necessary, advisable or
incidental thereto to perform its obligations under this Agreement.

4.03 Approval by the Board. Notwithstanding the foregoing, the Advisor may not
take any action on behalf of the Company (or its Subsidiaries) without the prior
approval of the Board or duly authorized committees thereof if the Charter or
Maryland General Corporation Law require the prior approval of the Board (or if
the governing documents or governing law applicable to any Subsidiary require
the prior approval of the governing body of such Subsidiary). If the Board or a
committee of the Board must approve a proposed investment, financing or
disposition or chooses to do so, the Advisor will deliver to the Board or
committee, as applicable, all documents required by it to evaluate such
investment, financing or disposition.

4.04 Modification or Revocation of Authority of Advisor. The Board may, at any
time upon the giving of notice to the Advisor, modify or revoke the authority or
approvals set forth in Article 3 and this Article 4 hereof; provided, however,
that such modification or revocation shall be effective upon receipt by the
Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or its Subsidiaries prior to the date of
receipt by the Advisor of such notification.

ARTICLE 5
BANK ACCOUNTS
The Advisor may establish and maintain one or more bank accounts in the name of
the Company (and its Subsidiaries) and may collect and deposit into any such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company and its Subsidiaries, under such terms and conditions
as the Board (or the governing body of such Subsidiary) may approve, provided
that no funds shall be commingled with the funds of the Advisor. The Advisor
shall from time to time render appropriate accountings of such collections and
payments to the Board and the independent auditors of the Company.

ARTICLE 6
RECORDS AND FINANCIAL STATEMENTS
The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s and its
Subsidiaries’ operations in accordance with GAAP, which shall be supported by
sufficient documentation to ascertain that such books and records are properly
and accurately recorded. Such books and records shall be the property of the
Company and its Subsidiaries and shall be available for inspection by the Board
and by counsel, auditors and other authorized agents of the Company, at any time
or from time to time during normal business hours. Such books and records shall
include all information necessary to calculate and audit the fees or
reimbursements paid under this Agreement. The Advisor shall utilize procedures
to attempt to ensure such control over accounting and financial transactions as
is reasonably required to protect the Company’s and its Subsidiaries’ assets
from theft, error or fraudulent activity. All financial statements that the
Advisor delivers to the Company shall be prepared on an accrual basis in
accordance with GAAP, except for special financial reports that by their nature
require a deviation from GAAP. The Advisor shall liaise with the Company’s
officers and independent auditors and shall provide such officers and auditors
with the reports and other information that the Company so requests.

ARTICLE 7
LIMITATION ON ACTIVITIES
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code, (ii) subject the Company to regulation under
the Investment Company Act of 1940, as amended, (iii) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, its Shares or its other securities, (iv) require
the Advisor to register as a broker-dealer with the SEC or any state, (v)
violate the Charter or Bylaws, or (vi) violate the governing documents of any
Subsidiary of the Company. In the event an action that would violate (i) through
(vi) of the preceding sentence but such action has been ordered by the Board,
the Advisor shall notify the Board of the Advisor’s judgment of the potential
impact of such action and shall refrain from taking such action until it
receives further clarification or instructions from the Board. In such event,
the Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given.

ARTICLE 8
FEES

8.01 Acquisition Fees. As compensation for the investigation, selection,
sourcing and acquisition or origination (by purchase, investment or exchange) of
Properties, Loans and other Permitted Investments, the Company shall pay an
Acquisition Fee to the Advisor for each such investment (whether an acquisition
or origination). With respect to the acquisition or origination of a Property,
Loan or other Permitted Investment to be owned by the Company or a Subsidiary,
the Acquisition Fee payable to the Advisor shall equal 2.0% of the sum of the
amount actually paid or allocated to fund the acquisition, origination,
development, construction or improvement of the Property, Loan or other
Permitted Investment, inclusive of the Acquisition Expenses associated with such
Property, Loan or other Permitted Investment and the amount of any debt
associated with, or used to fund the investment in, such Property, Loan or other
Permitted Investment. Acquisition Fees will also include any amounts incurred or
reserved for capital expenditures that will be used to provide funds for capital
improvements and repairs applied to any real property investment acquired where
the Company plans to add value.
With respect to the acquisition or origination of a Property, Loan or other
Permitted Investment through any Joint Venture or any partnership in which the
Company or the Partnership is, directly or indirectly, a partner and which is
not deemed a Subsidiary, the Acquisition Fee payable to the Advisor shall equal
2.0% of the portion that is attributable to the Company’s direct or indirect
investment in such Joint Venture or partnership of the amount actually paid or
allocated to fund the acquisition, origination, development, construction or
improvement of the Property, Loan or other Permitted Investment, inclusive of
the Acquisition Expenses associated with such Property, Loan or other Permitted
Investment, plus the amount of any debt associated with, or used to fund the
investment in, such Property, Loan or other Permitted Investment.
Notwithstanding anything herein to the contrary, the payment of Acquisition Fees
by the Company shall be subject to the limitations on Acquisition Fees contained
in (and defined in) the Charter. The Advisor shall submit an invoice to the
Company following the closing or closings of each acquisition or origination,
accompanied by a computation of the Acquisition Fee. Generally, the Acquisition
Fee payable to the Advisor shall be paid at the closing of the transaction upon
receipt of the invoice by the Company. However, the Acquisition Fee may or may
not be taken, in whole or in part, as to any year in the sole discretion of the
Advisor. All or any portion of the Acquisition Fees not taken as to any fiscal
year shall be deferred without interest and may be paid in such other fiscal
year as the Advisor shall determine.

8.02 Asset Management Fees. The Company shall pay the Advisor as compensation
for the services described in Section 3.03 hereof a monthly fee (the “Asset
Management Fee”) in an amount equal to:
(a) Prior to the Company’s reporting of NAV, one-twelfth of 1.0% of the Cost of
Investments, as of the end of the current month.
(b) After the Company’s reporting of NAV, one-twelfth of 1.0% of the Appraised
Asset Values.
The asset management fees payable pursuant to (a) or (b) above are subject to
the following adjustments:
(1) For any month in which a Property, Loan or other Permitted Investment is
disposed of, the Company shall prorate the portion of the Asset Management Fee
related to that specific Property, Loan, or other Permitted Investment by using
a numerator equal to the number of days owned during the month of disposal,
divided by a denominator equal to the total number of days in such month and add
the resulting amount to the fee due for such month; and
(2) For any month in which a Property, Loan or other Permitted Investment is
acquired, the Company shall prorate the portion of the Asset Management Fee
related to that specific Property, Loan, or other Permitted Investment by using
a numerator equal to the number of days in the month less the number of days
owned during the month (including the full day of closing), divided by a
denominator equal to the total number of days in such month and deduct the
resulting amount from the fee due for such month.
The Advisor shall submit a monthly invoice to the Company, accompanied by a
computation of the Asset Management Fee for the applicable period. Generally,
the Asset Management Fee payable to the Advisor for any month shall be paid on
the last day of such month, or within the first three business days following
the last day of such month. As an example, the Asset Management Fee calculated
with respect to the Property, Loans, or other Permitted Investments owned at the
end of the month of January shall be due and payable between January 31 and the
third business day of February in any year.
The Asset Management Fee may or may not be taken, in whole or in part, as to any
year in the sole discretion of the Advisor. All or any portion of the Asset
Management Fees not taken as to any fiscal year shall be deferred without
interest and may be paid in such other fiscal year as the Advisor shall
determine.

8.03 Disposition Fees. If the Advisor or any of its Affiliates provide a
substantial amount of services (as determined by the Conflicts Committee) in
connection with a Sale, the Advisor or such Affiliate shall receive a fee at the
closing (the “Disposition Fee”) equal to the lesser of (i) (A) one-half of the
aggregate brokerage commission paid, including the brokerage commission payable
pursuant to this clause 8.03(i)(A) or (B) if none is paid, the Competitive
Brokerage Commission or (ii) 2.00% of the Contract Sales Price; provided,
however, that no Disposition Fee shall be payable to the Advisor for any Sale if
such Sale involves the Company selling all or substantially all of its assets in
one or more transactions designed to effectuate a business combination
transaction (as opposed to a Company liquidation, in which case the Disposition
Fee would be payable if the Advisor or an Affiliate provides a substantial
amount of services as provided above). The Company will not pay a disposition
fee upon the maturity, prepayment or workout of a loan or other real estate
related debt investment; however, if the Company takes ownership of a property
as a result of a workout or foreclosure of a loan or the Company provides
substantial assistance during the course of a workout, the Company will pay a
disposition fee upon the sale of such property or disposition of such loan or
other real estate related debt investment. The payment of any Disposition Fees
by the Company shall be subject to the limitations contained in the Company’s
Charter. Any Disposition Fee payable under this Section 8.03 may be paid in
addition to commissions paid to non-Affiliates, provided that the total
commissions (including such Disposition Fee) paid to all Persons by the Company
for each Sale shall not exceed an amount equal to the lesser of (i) 6% of the
aggregate Contract Sales Price of each Property, Loan or other Permitted
Investment or (ii) the Competitive Brokerage Commission for each Property, Loan
or other Permitted Investment. The Advisor shall submit an invoice to the
Company following the closing or closings of each disposition, accompanied by a
computation of the Disposition Fee. Generally, the Disposition Fee payable to
the Advisor shall be paid at the closing of the transaction upon receipt of the
invoice by the Company. However, the Disposition Fee may or may not be taken, in
whole or in part, as to any year in the sole discretion of the Advisor. All or
any portion of the Disposition Fees not taken as to any fiscal year shall be
deferred without interest and may be paid in such other fiscal year as the
Advisor shall determine.

8.04 Debt Financing Fees. In the event of any debt financing obtained or assumed
by or for the Company or its Subsidiaries (and any Joint Ventures that are not
Subsidiaries but for which the Advisor provides substantial services in
connection with obtaining such debt financing), the Company will pay to the
Advisor a debt financing fee equal to 0.5% of the amount available under the
financing. The Debt Financing Fee includes the reimbursement of the specified
cost incurred by the Advisor of engaging third parties to source debt financing,
and nothing herein shall prevent the Advisor from entering fee-splitting
arrangements with third parties with respect to the Debt Financing Fee. All or
any portion of the Debt Financing Fees not taken as to any fiscal year shall be
deferred without interest and may be paid in such other fiscal year as the
Advisor shall determine. In no event will the Debt Financing Fee be paid more
than once in respect of the same debt. For example, upon refinancing, the
Advisor would only receive 0.5% of the incremental amount of additional debt
financing obtained in the refinancing.

8.05 Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.

8.06 Limitations on an Internalization Transaction. The Company may not acquire
the Advisor or an Affiliate thereof in order to become self-managed, whether by
means of a merger, stock acquisition, or asset purchase (an “Internalization
Transaction”) unless the Advisor agrees to proceed with an Internalization
Transaction without the payment of any internalization fee or other
consideration by the Company, whether in the form of a cash payment or in the
form of stock, warrants or options.

ARTICLE 9
EXPENSES

9.01 General. In addition to the compensation paid to the Advisor pursuant to
Article 8 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor or its Affiliates on behalf
of the Company or in connection with the services provided to the Company
pursuant to this Agreement, including, but not limited to:
(i) All Organization and Offering Expenses; provided, however, that:
(a) the Company shall not reimburse the Advisor to the extent such reimbursement
would cause the total amount spent by the Company on Organization and Offering
Expenses (excluding underwriting and brokerage discounts and commissions) to
exceed 4.0% of Gross Proceeds raised in an Offering, as of the termination of
the Offering, if the Company raises less than $500 million of Gross Proceeds in
the Offering;
(b) the Company shall not reimburse the Advisor to the extent such reimbursement
would cause the total amount spent by the Company on Organization and Offering
Expenses (excluding underwriting and brokerage discounts and commissions) to
exceed 2.5% of Gross Proceeds raised in an Offering, as of the termination of
the Offering, if the Company raises $500 million of Gross Proceeds or more in
the Offering;
(c) within 60 days after the end of the month in which an Offering terminates,
the Advisor shall reimburse the Company to the extent the Company incurred
Organization and Offering Expenses (excluding underwriting and brokerage
discounts and commissions) exceeding 4.0% or 2.5%, as applicable, of Gross
Proceeds raised in an Offering; and
(d) the Company shall not reimburse the Advisor for any Organization and
Offering Expenses that the Conflicts Committee determines are not fair and
commercially reasonable to the Company.
(ii) Acquisition Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Properties, Loans and other Permitted Investments
and Joint Venture opportunities, including such expenses incurred related to
assets pursued or considered but not ultimately acquired by the Company or any
of its Subsidiaries, provided that, notwithstanding anything herein to the
contrary, the payment of Acquisition Fees and Acquisition Expenses by the
Company shall be subject to the limitations contained in the Company’s Charter;
(iii) The actual out-of-pocket cost of goods and services used by the Company
and its Subsidiaries and obtained from entities not Affiliated with the Advisor,
including travel, meals and lodging expenses incurred by the Advisor in
performing duties associated with the acquisition or origination of Properties,
Loans or other Permitted Investments;
(iv) Interest and other costs for borrowed money, including discounts, points
and other similar fees;
(v) Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its
Subsidiaries and their business, assets or income;
(vi) Out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and Directors or by its
Subsidiaries;
(vii) Expenses of managing, improving, developing, operating and selling
Properties, Loans and other Permitted Investments owned, directly or indirectly,
by the Company, as well as expenses of other transactions relating to such
Properties, Loans and other Permitted Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Loans and other
Permitted Investments;
(viii) All out-of-pocket expenses in connection with payments to the Board and
meetings of the Board and Stockholders;
(ix) Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Article 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives Acquisition Fees, Disposition Fees or Debt Financing Fees;
(x) Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other Stockholder reports, proxy statements and
other reports required by governmental entities;
(xi) Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and its Subsidiaries and all such fees
incurred at the request, or on behalf of, the Board, the Conflicts Committee or
any other committee of the Board;
(xii) Out-of-pocket costs for the Company and its Subsidiaries to comply with
all applicable laws, regulations and ordinances;
(xiii) Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders;
(xiv) Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Charter or the Bylaws; and
(xv) All other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.

9.02 Timing of and Additional Limitations on Reimbursements.
(i) Expenses incurred by the Advisor on behalf of the Company and reimbursable
pursuant to this Article 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter and shall deliver such statement to the Company
within 45 days after the end of each quarter.
(ii) The Company shall not reimburse the Advisor to the extent such
reimbursement would cause the total amount spent by the Company on Organization
and Offering Expenses to exceed 15% of the Gross Proceeds raised as of the
termination of the Offering and provided further that within 60 days after the
end of the month in which an Offering terminates, the Advisor shall reimburse
the Company to the extent the Company incurred Organization and Offering
Expenses exceeding 15% of the Gross Proceeds raised in the completed Offering;
the Company shall not reimburse the Advisor for any Organization and Offering
Expenses that the Conflicts Committee determines are not fair and commercially
reasonable to the Company.
(iii) Notwithstanding anything else in this Article 9 to the contrary, the
expenses enumerated in this Article 9 shall not become reimbursable to the
Advisor unless and until the Company has raised $2 million in the Initial Public
Offering.
(iv) Commencing upon the earlier to occur of four full fiscal quarters after (i)
the Company’s acquisition of its first asset or, (ii) six months after the
commencement of the Initial Public Offering, the following limitation on
Operating Expenses shall apply: The Company shall not reimburse the Advisor at
the end of any fiscal quarter for Operating Expenses that in the four
consecutive fiscal quarters then ended (the “Expense Year”) exceed (the “Excess
Amount”) the greater of 2% of Average Invested Assets or 25% of Net Income (the
“2%/25% Guidelines”) for such year unless the Conflicts Committee determines
that such excess was justified, based on unusual and nonrecurring factors that
the Conflicts Committee deems sufficient. If the Conflicts Committee does not
approve such excess as being so justified, any Excess Amount paid to the Advisor
during a fiscal quarter shall be repaid to the Company. If the Conflicts
Committee determines such excess was justified, then, within 60 days after the
end of any fiscal quarter of the Company for which total reimbursed Operating
Expenses for the Expense Year exceed the 2%/25% Guidelines, the Advisor, at the
direction of the Conflicts Committee, shall cause such fact to be disclosed to
the Stockholders in writing (or the Company shall disclose such fact to the
Stockholders in the next quarterly report of the Company or by filing a Current
Report on Form 8-K with the SEC within 60 days of such quarter end), together
with an explanation of the factors the Conflicts Committee considered in
determining that such excess expenses were justified. The Company will ensure
that such determination will be reflected in the minutes of the meetings of the
Board. All figures used in the foregoing computation shall be determined in
accordance with GAAP applied on a consistent basis.

ARTICLE 10
VOTING AGREEMENT
The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it, the Advisor will not vote or consent on matters submitted to the
stockholders of the Company regarding (i) the removal of the Advisor or any
Affiliate of the Advisor or (ii) any transaction between the Company or its
Subsidiaries and the Advisor or any of its Affiliates. This voting restriction
shall survive until such time that the Advisor is both no longer serving as such
and is no longer an Affiliate of the Company.

ARTICLE 11
RELATIONSHIP OF ADVISOR AND COMPANY;
OTHER ACTIVITIES OF THE ADVISOR

11.01 Relationship. The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other Person.

11.02 Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

11.03 Investment Opportunities and Allocation. The Advisor shall be required to
use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated generally to present any particular
investment opportunity to the Company even if the opportunity is of character
that, if presented to the Company, could be taken by the Company. In the event
an investment opportunity is located, the allocation procedure set forth under
the caption “Conflicts of Interest – Certain Conflict Resolution Measures –
Allocation of Investment Opportunities” in the Registration Statement shall
govern the allocation of the opportunity among the Company and Affiliates of the
Advisor.
11.04 Non-Solicitation. During the period commencing on the date on which this
Agreement is entered into and ending one year following the termination of this
Agreement, the Company shall not, without the Advisor’s prior written consent,
directly or indirectly, (i) solicit or encourage any person to leave the
employment or other service of the Advisor or its affiliates or (ii) hire, on
behalf of the Company or any other person or entity, any person who has left the
employment within the one year period following the termination of that person’s
employment with the Advisor or its affiliates. During the period commencing on
the date hereof through and ending one year following the termination of this
Agreement, the Company shall not, whether for its own account or for the account
of any other person, firm, corporation or other business organization,
intentionally interfere with the relationship of the Advisor or its affiliates
with, or endeavor to entice away from the Advisor or its affiliates, any person
who during the term of the Agreement is, or during the preceding one-year period
was, a customer of the Advisor or its affiliates.

ARTICLE 12
THE RESOURCE APARTMENT NAME
The Advisor and its Affiliates have a proprietary interest in the name “RESOURCE
APARTMENT.” The Advisor hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“RESOURCE APARTMENT” during the term of this Agreement. Accordingly, and in
recognition of this right, if at any time the Company ceases to retain the
Advisor or one of its Affiliates to perform advisory services for the Company,
the Company will, promptly after receipt of written request from the Advisor,
cease to conduct business under or use the name “RESOURCE APARTMENT” or any
derivative thereof and the Company shall change its name and the names of any of
its subsidiaries to a name that does not contain the name “RESOURCE APARTMENT”
or any other word or words that might, in the reasonable discretion of the
Advisor, be susceptible of indication of some form of relationship between the
Company and the Advisor or any its Affiliates. At such time, the Company will
also make any changes to any trademarks, servicemarks or other marks necessary
to remove any references to the word “RESOURCE APARTMENT.” Consistent with the
foregoing, it is specifically recognized that the Advisor or one or more of its
Affiliates may in the future organize, sponsor or otherwise permit to exist
other investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “RESOURCE APARTMENT” as a part of
their name, all without the need for any consent (and without the right to
object thereto) by the Company.

ARTICLE 13
TERM AND TERMINATION OF THE AGREEMENT

13.01 Term. Subject to Section 4.02 hereof, this Agreement shall continue in
full force until April 28, 2017. Thereafter, this Agreement may be renewed for
an unlimited number of successive one-year terms upon mutual consent of the
parties. The Company (acting through the Conflicts Committee) will evaluate the
performance of the Advisor annually before renewing this Agreement, and each
such renewal shall be for a term of no more than one year. Any such renewal must
be approved by the Conflicts Committee.

13.02 Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without cause or penalty by either the Company (acting through
the Conflicts Committee) or the Advisor. The provisions of Articles 1, 10, 12,
13, 15 and 17 shall survive termination of this Agreement.

13.03 Payments on Termination . Payments to the Advisor pursuant to this Section
13.03 shall be subject to the 2%/25% Guidelines to the extent applicable. After
the Termination Date, the Advisor shall not be entitled to compensation for
further services hereunder except it shall be entitled to receive from the
Company within 30 days after the effective date of such termination all unpaid
reimbursements of expenses and all earned but unpaid fees payable to the Advisor
prior to termination of this Agreement.

13.04 Duties of Advisor Upon Termination. The Advisor shall promptly upon
termination:
(i) pay over to the Company all money collected pursuant to this Agreement, if
any, after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled;
(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(iii) deliver to the Board all assets and documents of the Company then in the
custody of the Advisor; and
(iv) cooperate with the Company to provide an orderly transition of advisory
functions.

ARTICLE 14
ASSIGNMENT
This Agreement may be assigned by the Advisor to an Affiliate with the consent
of the Conflicts Committee. The Advisor may assign any rights to receive fees or
other payments under this Agreement without obtaining the approval of the Board.
This Agreement shall not be assigned by the Company without the consent of the
Advisor, except in the case of an assignment by the Company to a corporation or
other organization that is a successor to all of the assets, rights and
obligations of the Company, in which case such successor organization shall be
bound hereunder and by the terms of said assignment in the same manner as the
Company is bound by this Agreement.

ARTICLE 15
INDEMNIFICATION AND LIMITATION OF LIABILITY

15.01 Indemnification. Except as prohibited by the restrictions provided in this
Section 15.01, Section 15.02 and Section 15.03, the Company shall indemnify,
defend and hold harmless the Advisor and its Affiliates, including their
respective officers, directors, equity holders, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance. Any indemnification of the Advisor may be made
only out of the net assets of the Company and not from Stockholders.
Notwithstanding the foregoing, the Company shall not indemnify the Advisor or
its Affiliates for any loss, liability or expense arising from or out of an
alleged violation of federal or state securities laws by such party unless one
or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged material securities
law violations as to the particular indemnitee; (ii) such claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the particular indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and the related costs should be made, and
the court considering the request for indemnification has been advised of the
position of the SEC and of the published position of any state securities
regulatory authority in which securities of the Company were offered or sold as
to indemnification for violations of securities laws.

15.02 Limitation on Indemnification. Notwithstanding the foregoing, the Company
shall not provide for indemnification of the Advisor or its Affiliates for any
liability or loss suffered by any of them, nor shall any of them be held
harmless for any loss or liability suffered by the Company, unless all of the
following conditions are met:
(i)    The Advisor or its Affiliates have determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Company.
(ii)    The Advisor or its Affiliates were acting on behalf of or performing
services for the Company.
(iii)    Such liability or loss was not the result of negligence or misconduct
by the Advisor or its Affiliates.



15.03 Limitation on Payment of Expenses. The Company shall pay or reimburse
reasonable legal expenses and other costs incurred by the Advisor or its
Affiliates in advance of the final disposition of a proceeding only if (in
addition to the procedures required by the Maryland General Corporation Law, as
amended from time to time) all of the following are satisfied: (a) the
proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company, (b) the legal proceeding was
initiated by a third party who is not a stockholder or, if by a stockholder
acting in his or her capacity as such, a court of competent jurisdiction
approves such advancement and (c) the Advisor or its Affiliates undertake to
repay the amount paid or reimbursed by the Company, together with the applicable
legal rate of interest thereon, if it is ultimately determined that the
particular indemnitee is not entitled to indemnification.

ARTICLE 16
GUARANTEE
Resource Real Estate, Inc., the ultimate parent company of the Advisor (the
“Guarantor”) will in all respects guarantee the due and proper performance of
the services to be provided under this Agreement by the Advisor, which guarantee
shall extend to include any renewal or amendment to this Agreement, provided
Guarantor’s obligations are not materially increased by such renewal or
amendment without the Guarantor’s consent, such consent not to be unreasonably
withheld. If the Advisor fails to perform all or any of its obligations, duties,
undertakings, and covenants to provide services (collectively, the “Guaranteed
Obligations”) under this Agreement (unless relieved from the performance of any
part of this Agreement by statute, by the decision of a court or tribunal of
competent jurisdiction or by waiver of the Company), upon written notice from
the Company, the Guarantor shall perform or cause to be performed such
Guaranteed Obligations. This guarantee is a guarantee of performance of the
Guaranteed Obligations and not of payment of any liabilities of the Advisor. The
termination of the Advisor shall constitute a termination of this guarantee.
This guarantee will be applicable to and binding upon the successors and assigns
of Guarantor.

ARTICLE 17
MISCELLANEOUS

17.01 Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Charter, the
Bylaws or is accepted by the party to whom it is given, and shall be given by
being delivered by hand or by overnight mail or other overnight delivery service
to the addresses set forth herein:
To the Company or the Board:


Resource Apartment REIT III, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103


Resource Apartment Advisor III, LLC
1845 Walnut Street, 18th Floor
Philadelphia, Pennsylvania 19103
Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 17.01.

17.02 Modification. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.

17.03 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

17.04 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the Commonwealth of Pennsylvania.

17.05 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

17.06 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

17.07 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

17.08 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

17.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.


 
 




 
 
RESOURCE APARTMENT REIT III, INC.


   By:    /s/ Alan F. Feldman                                       
         Alan F. Feldman, President




RESOURCE APARTMENT ADVISOR III, LLC


   
   By:    /s/ Kevin M. Finkel      
         Kevin M. Finkel, President




RESOURCE REAL ESTATE, INC., with respect to Article 16


   By:   /s/ Alan F. Feldman                                       
         Alan F. Feldman, Chief Executive Officer


 
 
 









EAST\104303535.5